Dismissed and Memorandum Opinion filed January 24, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00808-CR



                   TRAVOY RAMON HOLLIE, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 248th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1326496


                    MEMORANDUM OPINION

      Appellant entered a plea of guilty to theft of property valued between $1,500
and $20,000. On October 24, 2012, after a pre-sentence investigation, the court
sentenced appellant to confinement for seven months in the State Jail Division of
the Texas Department of Criminal Justice. Appellant filed a notice of appeal, and
the appeal was docketed under our appellate case number 14-12-00808-CR.
Appellant moved to withdraw his guilty plea, or alternatively, for a new trial, and
the trial court granted the motion on October 29, 2012.

      Appellant then proceeded to trial before a jury, which found appellant guilty
and assessed punishment at two years in the State Jail Division of the Texas
Department of Criminal Justice. On November 30, 2012, the trial court sentenced
appellant in accordance with the jury’s verdict. Appellant filed a notice of appeal
and a new appeal was docketed under our appellate case number 14-12-01085-CR.

      On December 17, 2012, we notified the parties that we would consider
dismissal of this appeal as moot unless any party filed a response within fifteen
days demonstrating grounds for continuing the appeal. No response was filed.

      Accordingly, we dismiss the appeal from the sentence imposed on August
24, 2012, and docketed under our appellate case number 14-12-00808-CR. The
appeal from the sentence imposed on November 30, 2012, docketed under our
appellate case number 14-12-01085-CR remains pending before the court. We
order the clerk’s record and reporter’s record filed in case number 14-12-00808-
CR filed in case number 14-12-01085-CR.



                                  PER CURIAM



Panel consists of Justices Frost, Brown, and Busby.

Do Not Publish C Tex. R. App. P. 47.2(b).




                                         2